Thomson, J.
This is a suit on an undertaking for an injunction. In form it is identical with that in Breeze v. Haley et al, ante, p. 438. This differs from that only in its date, and the names of the persons executing it; and it was given in another suit brought by Ora Haley to restrain the collection of the same tax. As in the other case, an injunction was allowed by the district court; and as in the other, the judgment was reversed, and the injunction dissolved by the supreme court.
This action was dismissed by the court below, because it appeared that the plaintiff, Lewis H. Breeze, had ceased to be the treasurer of Routt county before the suit was brought. The several steps taken in the case, and the rulings and final judgment, were substantially the same with those in the suit upon the other undertaking, so that a separate opinion is unnecessary.
The judgment will be reversed and remanded, with instructions to the district court to permit the withdrawal of the amended, and the reinstatement of the original, complaint; to give the defendants leave to answer; and to proceed to a trial of the case upon its facts.
Reversed.